DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1, 2, 8-15, 17-20 and 23 in the reply filed on 08/08/2021 is acknowledged.
Claims 3-7, 16, 21-22, and 24-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2021.
Examiner acknowledges the amendments made to claims 1, 8-10, 15, 17 and 20 and the canceling of claims 2, 23, 49 and 72-75 in the response filed on 11/18/2021.
Claims 1, 8-15 and 17-20 are being examined on the merits.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (WO2015034984A1) and Yan (Berbeine promotes recovery of colitis and inhibits inflammatory responses in colonic macrophages and epithelial cells in DSS-treated mice, Am J Physiol Gast Liver Physiol, 302: G504-G514, 2012).
Regarding claims 1, Morris teaches a dietary formulation which comprises berberine (see claim 14) and an omega-3 fatty acid, or esters thereof (see claim 1) and teaches where the omega-3 fatty acids are eicosapentaenoic acid and docosahexaenoic acid (see claim 6 and 7) and further teaches wherein the formulations include carriers (see page 42, line 8) and diluents (see page 41, line 34). Morris also teaches the composition for treating small bowel inflammation (see claim 19) by administering to an individual in need thereof an effective amount of the formulation (see page 4, lines 31-33, page 5 lines 1-2).
Regarding claim 8, Morris teaches the EHA or esters thereof and DHA or esters thereof (see page 10, line 34).
Regarding claim 9, Morris teaches the EHA and DHA within a range of 1.5:1 to about 5:1 (see page 10, line 21-24).
Regarding claim 10, Morris teaches the amount of berberine can be present in the formulation from about 20 mg to about 3000 mg and (see page 37, lines 30-33) and teaches doses of DHA will range from 100 mg/day to about 1000 mg/day (see page 55, line 15) and when these components are within these ranges the limitations of the instantly taught ratios have been met.
Regarding claims 11 and 12, Morris teaches isomers of vitamin E (see claim 1) and vitamins K (see claim 4), vitamins A and D (see claim 5) and B vitamins (see page 3, lines 13-14) and calcium (see page 18, line 18).

Regarding claim 17, Morris teaches berberine and salts thereof can be present in the formulation from about 20 mg to250 mg (see page 37, lines 30-33) and teaches doses of DHA will range from 100 mg/day to about 1000 mg/day (see page 55, line 15) which are all within the instantly taught ranges.
Regarding claim 18, Morris teaches formulations such as a softgel (see page 45, line 15). 
Regarding claim 19, Morris teaches the formulation can be administered once, twice and three times daily (see page 53, lines 24-25).
Regarding claim 20, Morris teaches where the type of inflammatory bowel disease is Crohn’s disease and ulcerative colitis (see page 58, line 15).
Morris does not specifically teach that the composition be used in the treatment of acute IBS. 
Yan’s general disclosure is to the berberine’s effects on coloitis (see paper).
Yan teaches that berberine promotes recovery of DSS-induced colitis and exerts inhibitory effects on proinflammatory responses in colonic macrophages and epithelial cells. Thus berberine may represent a new therapeutic approach for treating gastrointestinal inflammatory disorders (see first para, page G504). Yan also teaches that the model used in the experiments was a DSS mouse model of acute colitis and teaches efficacious treatment through the reduction of proinflammatory cytokines (see Results, first and second para).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to use Morris’ invention to treat acute IBS because, berberine which is a 
There would have been a reasonable expectation of success in treating acute IBS because the components within the composition have already been disclosed in the art for doing so.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (WO2015034984A1) and Yan (Berbeine promotes recovery of colitis and inhibits inflammatory responses in colonic macrophages and epithelial cells in DSS-treated mice, Am J Physiol Gast Liver Physiol, 302: G504-G514, 2012) as applied to claims 1, 8-12, 15 and 17-20  above, and further in view of Covington (Omega-3 Fatty Acids, American Family Physician, July 1, 2004, Vol 70, Num. 1).
Covington’s general disclosure is a report on the health benefits of omega-3 fatty acids (see abstract).
Regarding claims 13-14, Covington teaches that “Fatty fish, such as salmon and tuna, and fish oil are rich sources of the omega-3 fatty acids eicosapentaenoic acid and docosahexaenoic acid” (see abstract). Covington also teaches the omega-3 fatty acids at different concentrations being beneficial for treating varying diseases (see page 138).
Therefore it would have been obvious at the effective filing date to a person having ordinary skill in the art to utilize one of the omega-3 fatty acids from fish oil, which are derived from fatty fish and to utilize them at 10-100% because Covington teaches that these oils come from fatty fish and teaches different concentrations work well for treating different diseases. It 
There would have been a reasonable expectation of success in arriving at the instant invention because all components of the invention are already disclosed and one would only have to look at the primary art in order to treat IBD and expect the same results for acute IBD when treated with berberine and the omega-3 fatty acids DHA or EPA or salts thereof.


Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. The applicant argues that the relied upon prior art does not give a working example of a composition comprising berberine or pharmaceutically acceptable salt thereof, and one or more omega-3 fatty acids, or pharmaceutically acceptable esters thereof in a ratio from about 10:1 to about 1:20, for treating acute inflammatory bowel disease. However Morris does not need to give a working example in order for the invention to be enabled. Morris teaches that a composition which comprises berberine and the omega-3 fatty acids would treat small bowel inflammation and Yan teaches that berberine has been used effectively in a moue model for acute colitis which is an acute inflammatory bowel disease (see above). So a person having ordinary skill in the art would have a reasonable expectation of success in treating acute IBS with Morris’ invention which includes berberine and which is known for treating acute inflammatory bowel disease.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           

/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655